Citation Nr: 1017505	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the reduction of a 100 percent disability rating to 
noncompensable for residuals of adenoid cystic cancer was 
proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Baltimore, 
Maryland Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a VA Central Office hearing in 
Washington D.C. before the undersigned Veterans' Law Judge in 
February 2010.  A transcript of that hearing has been 
associated with the claims file.

An attempt to retrieve records from the Bethesda Naval 
Medical Center was made in July 2006.  In a July 2006 
response, the Bethesda Naval Medical Center reported that a 
thorough search of their systems of records revealed no 
outpatient information or records, however, the Veteran's 
first name had been misspelled in this response.  The Board 
notes however, that the Veteran has subsequently submitted 
records of treatment from the Bethesda Naval Medical Center 
directly to the Board with a waiver of initial consideration 
by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
whether the reduction of a 100 percent disability rating to 
noncompensable for residuals of adenoid cystic cancer was 
proper.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

A March 2004 rating decision granted service connection for 
adenoid cystic cancer and assigned a 100 percent disability 
rating, effective November 1, 2003.  Following notice of a 
proposed reduction, a July 2005 rating decision reduced the 
100 percent evaluation assigned for the Veteran's adenoid 
cystic cancer to noncompensable, effective October 1, 2005.  
By a June 2007 rating decision, the Veteran was granted 
service connection for myofascial pain as secondary to the 
service-connected adenoid cystic cancer, and assigned a 20 
percent disability rating, effective October 1. 2005.  In 
this rating decision, the Veteran was also granted service 
connection for cervical strain as secondary to the service-
connected adenoid cystic cancer, and assigned a 10 percent 
disability rating, effective October 1. 2005.

The Veteran takes issue with the rating assigned when his 
service-connected adenoid cystic cancer was reduced from 100 
percent to noncompensable and contends that his current 
residuals of adenoid cystic cancer warrant a higher rating.  

During a February 2010 hearing at the VA Central Office in 
Washington D.C., the Veteran testified that since the time of 
his cancer surgery in May 2002 he has had residual symptoms 
consisting of neck cramps in the cervical spine, muscle 
cramps in the chin, residual pain down the jaw line in the 
temporomandibular joints and associated muscles, tooth decay 
due to the removal of the lymph node containing the saliva 
gland and muscle spasms, twitching and pain in the neck, jaw 
and chin.  He stated that his dental problems affected his 
eating and chewing, including having teeth breaking and 
cracking.  He also reported that he sustained muscle cramps 
in the neck while performing his job duties of putting a 
server together.  The Veteran also testified that he gets 
annual PET scans to ensure there is no recurrence of cancer 
and he has been receiving treatment only at the Bethesda 
Naval Medical Center.  He reported that he had discussed 
having hyperbaric treatment due to the radiation treatment 
and the removal of four teeth during his cancer surgery.  The 
Veteran also discussed that he could possibly lose part of 
his jaw and replace his teeth with implants.  He testified 
that medical professionals have stated that there is a direct 
correlation between his cancer treatment and his current 
dental problems.  With respect to muscle cramping in the neck 
along the cervical spine, the Veteran reported that he had no 
problem moving the neck up and down, however turning to the 
side presented problems and affected his ability to drive.  
He also stated that the cramping occurred sporadically and 
was associated with pain and spasms in the neck.  Finally, 
the Veteran testified that he has had three other procedures 
on reactive lymph nodes since his initial cancer surgery.  

Private medical records from May 2002 to January 2010 reflect 
that the Veteran was diagnosed with adenoid cystic cancer in 
May 2002 and underwent a left submandibular gland excision at 
this time.  In June 2002 the Veteran also had the surgical 
removal of his teeth and an alveoplasty.  A submandibular 
mass was noted in January 2004 and an excision was performed 
at this time.  Subsequent private medical records reveal and 
that the Veteran had undergone several lymph node biopsies 
and excisions, including the left inguinal lymph node, left 
axillary lymph node and left groin lymph node, and he 
sustained treatment for broken teeth, dental caries and tooth 
attrition.  

In a January 2004 VA general medical examination, the Veteran 
denied any complications related to his surgery and radiation 
except for intermittent neck cramping and dry mouth.  He 
reported that keeping his jaw or head in the same position 
for prolonged periods of time caused his neck to cramp up and 
had difficulty swallowing when his mouth was particularly 
dry.  The examiner found that the Veteran was a poor 
dentition and had molars missing from his left lower jaw.  
The examiner also noted a palpable, firm fixed, roughly 1.5 
centimeter mass below the left mandible, skin changes in the 
left neck related to surgery and radiation therapy and a 
"shotty posterior cervical lymphadenopathy on the left."  The 
Veteran was diagnosed with adenoid cystic cancer, diagnosed 
in May 2001, status post surgical resection and radiation 
therapy with no evidence of local recurrence.  The examiner 
noted the Veteran was to undergo a PET scan and surgical 
resection.

In a February 2005 VA examination the Veteran reported having 
dry mouth and cramping in the left side of his neck, which he 
attributed to the surgical and radiation treatment of adenoid 
cystic carcinoma.  He stated he had persistent dry mouth and 
occasional cramping when he moved his jaw or turned his head 
in certain positions. A physical examination revealed the 
head was normocephalic, the mouth was absent left lower 
molars and had somewhat dry mucosa, the oropharynx was normal 
and the neck had scarring and some areas of depigmentation in 
the left submandibular region.  The Veteran was diagnosed 
with xerostomia (post radiation treatment), allergic 
rhinitis, scarring in the left side of the neck and no 
evidence of persistent carcinoma in the upper aerodigestive 
tract or neck.

In an August 2006 VA examination of the spine, the Veteran 
reported that since his surgery in 2002, he has had 
limitation of motion of the neck, particularly on looking to 
the right when driving, and a sudden pain and spasm in the 
neck while sleeping.  He reported having muscle spasms when 
he opened his jaw widely and must suspend his activities at 
the time and massage his neck, which occurred about once a 
day and particularly, when he was talking.  A physical 
examination revealed that on three trials, the Veteran could 
laterally rotate his head 55 degrees to the left but only 40 
degrees to the right, stating he felt tightness in this 
indurated area that had been irradiated.  The examiner noted 
that while muscle spasm of the sternocleidomastoid muscle was 
not noted, it was more likely than not a real phenomenon.  On 
three trials, the Veteran could laterally flex his neck 30 
degrees to the left and to 25 degrees to the right, with a 
pause after the second trial on the right due to the 
elicitation of pain, tightness in the left scar and 
sternocleidomastoid muscle.  Extension of the neck was to 30 
degrees and flexion of the neck to 30 degrees.  The Veteran 
was diagnosed with status post radiation therapy for cystic 
adenoma cancer of the neck with residual indurated scar 
tissue and associated limitation of motion with pain and 
fatigue slower to on looking to the right.  

In an August 2006 VA dental examination, the Veteran reported 
his mouth got dry, although salivary flow was noted to be 
generally adequate.  He also reported that ever since his May 
2002 surgery and radiation therapy, the muscles attached to 
the left mandible cramp easily, occurring two to three times 
a day mostly due to the position of the head or jaw position 
and this was also associated with pain.  The Veteran stated 
that about once a month, he had a level seven pain (out of 
10) in the left ear radiating down his left jaw, lasting 
several hours.  An examination revealed a large defect in the 
left submandibular space where the submandibular gland was 
excised.  The neck was slightly stiff to palpation in that 
area.  No tenderness to palpation, clicking, popping or 
grating was noted in the temporomandibular joints.  The 
Veteran's salivary flow was noted to be adequate but erosion 
of facial aspect of several teeth was noted with marked 
attrition.  The Veteran was diagnosed with the loss of teeth 
# 18, 19, 20 and 21 due to neoplasm of the left submandibular 
gland, excessive dental attrition attributed to loss of 
teeth, myofascial pain syndrome and mild xerostomia from the 
loss of the left submandibular gland.

The Board opines that further findings relating to the 
Veteran's residuals of adenoid cystic cancer are needed to 
correctly identify the residuals and evaluate the current 
severity of this disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  As the Veteran was last examined at the 
VA in August 2006, approximately three and a half years ago, 
the Veteran's testimony indicates a worsening of symptoms and 
a number of residuals (including neck cramps in the cervical 
spine, muscle cramps in the chin, residual pain down the jaw 
line in the temporomandibular joints and associated muscles, 
tooth decay due to the removal of the lymph node containing 
the saliva gland and muscle spasms, twitching and pain in the 
neck, jaw and chin), the Board finds that current dental and 
musculoskeletal VA examinations are necessary to adequately 
evaluate the claim.  See Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA musculoskeletal examination of the 
head and neck by an appropriate specialist 
to determine the current nature and 
etiology of any residuals of adenoid cystic 
cancer found to be present.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the head and 
neck, including the cervical spine and 
temporomandibular joints and associated 
musculature, and any tests deemed 
necessary.

The examiner is asked to address the 
following questions: 

a.  Are there any residuals of the 
Veteran's adenoid cystic cancer, including 
any residuals from the treatment of adenoid 
cystic cancer?  If so, please specify the 
diagnosis (or diagnoses) of each residual 
of adenoid cystic cancer found.

b.  With respect to each residual 
identified, the examiner is asked to 
comment on the current severity of each 
residual and its affect on the Veteran's 
employment and activities of daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA dental examination by an 
appropriate specialist to determine the 
current nature and etiology of any dental 
residuals of adenoid cystic cancer found to 
be present.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive dental evaluation, 
and any tests deemed necessary.

The examiner is asked to address the 
following questions: 

a.  Are there any dental residuals of the 
Veteran's adenoid cystic cancer, including 
any residuals from the treatment of adenoid 
cystic cancer?  If so, please specify the 
diagnosis (or diagnoses) of each residual 
of adenoid cystic cancer found.

b.  With respect to each dental residual 
identified, the examiner is asked to 
comment on the current severity of each 
residual and its affect on the Veteran's 
employment and activities of daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


